Citation Nr: 0801657	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent and an evaluation in excess of 20 percent after 
December 12, 2006, for peripheral neuropathy, right lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent and an evaluation in excess of 20 percent after 
December 12, 2006, for peripheral neuropathy, left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted service connection for the above disorders with an 
initial evaluation of 10 percent.  The case was remanded for 
additional development in February 2005.  In a subsequent 
rating decision by the RO dated August 2007, the evaluation 
for each disorder was increased to 20 percent with an 
effective date of December 12, 2006.

In December 2004, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

As the veteran has perfected an appeal as to the initial 
ratings assigned for the service-connected peripheral 
neuropathy of the lower left and lower right extremities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to December 12, 2006, peripheral neuropathy of the 
lower extremities was manifest by no more than mild symptoms 
and signs.

3.  After December 12, 2006, peripheral neuropathy of the 
lower extremities was manifest by no more than moderate 
symptoms and signs.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Codes 8521-8526 
(2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.124a, Diagnostic Codes 8521-8526 (2007).

3.  After December 12, 2006, the criteria for an evaluation 
in excess of 20 percent for peripheral neuropathy of the 
right lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Codes 8521-8526 (2007).

4.  After December 12, 2006, the criteria for an evaluation 
in excess of 20 percent for peripheral neuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Codes 
8521-8526 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in 
September 2002.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2002.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court had held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

Peripheral Neuropathy of the Right and Left Lower Extremities

The veteran contends that his service-connected peripheral 
neuropathy of the left and right lower extremities warrants 
initial ratings in excess of 10 percent disabling.  Service 
connection for peripheral neuropathy was awarded in a 
February 2003 rating decision and assigned separate 10 
percent ratings for the right and left lower extremities 
effective January 1, 2003.  The RO determined that the 
veteran's peripheral neuropathy was secondary to service-
connected diabetes mellitus, type II.  In August 2007, the RO 
assigned separate 20 percent ratings for peripheral 
neuropathy of the right and left lower extremities effective 
December 16, 2006.  The veteran is appealing the original 
assignment of the 10 percent ratings as well as the 
August 2007 increased assignment.  As such, the severity of 
the disabilities at issue shall be considered from the 
initial assignment of the disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 126.

VA medical records show that in August 2001, the veteran 
stated that he occasionally got a tingling sensation in his 
feet or parasthesias and dysesthesias.  He said that the pain 
was aggravated by movement.  The examiner noted normal 
strength and normal sensation in the extremities.  Cranial 
nerves II through XII were observed to be grossly intact.  It 
was noted that the veteran had positive straight leg raising 
tests bilaterally.

A VA magnetic resonance imaging (MRI) of the lumbar spine 
from September 2001 revealed mild degenerative disc disease 
at L2-3 and L3-4 with associated disc bulges but no spinal 
canal stenosis.  It was also noted that there was minimal 
anterolisthesis of L5 on S1 with mild diffuse disc bulge with 
no spinal canal stenosis.

In October 2001 the veteran told a VA neurologist that he 
experienced weakness and numbness in his feet.  It was noted 
that the veteran had 5/5 strength in knee extension and 
flexion and ankle dorsal flexion and plantar flexion.  The 
examiner also noted decreased pinprick below the ankle 
bilaterally.

A VA electroneuromyography report (EMG) from November 2001 
revealed abnormal results.  The interpreter noted that the 
study was suggestive of the presence of a distal sensory 
polyneuropathy.

A VA neurology report from April 2002 stated that the veteran 
experienced bilateral foot numbness, pain, and a burning 
sensation.  The examiner observed that an MRI of the lower 
spine from the previous year did not show significant 
disease.  It was noted that the veteran had 5/5 strength in 
knee extension and flexion and ankle dorsal flexion and 
plantar flexion.  The examiner also noted decreased pinprick 
below the distal calves in stocking fashion.  A diagnosis of 
polyneuropathy was listed.  An MRI of the brain dated 
May 2002 revealed a normal brain.

On VA examination for diabetes in June 2002, the veteran 
complained of numb, sharp, and tingling pain that began in 
his feet and progressed to his knees.  The examiner noted 
that monofilament revealed both of the veteran's feet to be 
insensate.

On VA examination for neuropathy in January 2003, the veteran 
said he had pain in his feet although there was no clear 
radicular pain radiating from his lumbosacral region.  On 
objective examination it was noted that the veteran used a 
cane.  Motor examination revealed normal bulk and strength in 
all motor groups.  Sensory examination revealed a distal 
decrease in pinprick, light touch, and vibratory sensation.  
The pinprick and light touch level was at about the mid calf 
for normal sensation in the legs.  An EMG study revealed 
peripheral neuropathy of the lower extremity involving the 
left tibial nerve and sural nerve, while the peroneal nerves 
bilaterally were within normal limits.  Probable S1 
radiculopathy was noted based on H-wave abnormality in both 
lower extremities.  The examiner opined that it was as least 
as likely as not that the veteran's peripheral neuropathy had 
a direct correlation to his diabetes.

During a VA neurology consult in April 2003 the veteran 
reported continuous bilateral pain in his feet.  It was noted 
that the veteran had 5/5 strength in knee extension and 
flexion and ankle dorsal flexion and plantar flexion.  The 
examiner also noted decreased pinprick below the distal 
calves in stocking fashion.  The veteran was absent knee 
jerk.

VA outpatient records from 2004 through 2006 reveal ongoing 
treatment for peripheral neuropathy in the veteran's lower 
extremities.  An EMG from July 2004 was abnormal and 
consistent with an impression of polyneuropathy based on 
lower extremity nerve conduction velocity tests.  A computed 
tomography (CT) of the head from October 2004 showed no 
significant abnormalities other than minimal bifrontal 
cerebral atrophic changes.

In his December 2004 hearing before the undersigned Veterans 
Law Judge, the veteran stated that his neuropathy extended 
halfway up to his knees.  He said that a pinprick to his feet 
felt like touching his finger.  He said his feet were in 
pain, swollen, and numb.  Some days he said he couldn't walk.  
He reported that on his best days his pain rated a five or 
six on a 1 (low) to 10 (high) pain scale.  On his worst days 
his pain would rate a 10.  He said that a doctor told him 
that 50 percent of the nerves in his feet were destroyed and 
that currently the damage could be up to 75 percent.  He 
reported not being able to get out of bed 40 percent of the 
time.

A private MRI of the lumbar spine from February 2005 revealed 
mild lateral recess encroachment bilaterally due to 
Spondylolisthesis and mild annular bulging.  A 
contemporaneous MRI of the brain was unremarkable.

On VA examination in May 2006, the veteran reported constant 
pain that was aggravated by walking.  He reported some gait 
imbalance but he did not fall.  Driving was difficult as at 
times he had trouble locating the accelerator or brake pedal.  
It was noted that the veteran had 5/5 strength in knee 
extension and flexion and ankle dorsal flexion and plantar 
flexion.  The examiner also noted decreased pinprick below 
the distal calves in stocking fashion.  The veteran was 
absent knee jerk.  The examiner opined that the veteran had 
polyneuropathy, likely due to diabetes.  He also noted that 
the deficit pattern had gradually progressed since 2001.  In 
December 2006 the examiner stated in an addendum that the 
veteran's symptoms and signs of peripheral neuropathy were 
greater than mild but not severe.  He opined that the 
peripheral neuropathy was moderate in severity.

Based on the evidence of record, the Board finds that prior 
to December 16, 2006, while separate 10 percent ratings are 
warranted for peripheral neuropathy of the right and left 
lower extremities, there is no evidence of record to support 
an increase to 20 percent disabling.  There has been no 
objective manifestation of moderate incomplete paralysis of 
the sciatic nerve prior to December 16, 2006.  38 C.F.R. 
§ 4.124a.

However, in his December 2006 addendum, a VA examiner stated 
that the veteran's bilateral peripheral neuropathy caused 
symptoms and signs that were moderate in severity.  
Consequently, a 20 percent rating is appropriate as of 
December 16, 2006.  A higher rating than 20 percent is not 
appropriate as there has been no objective manifestation of 
severe incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Throughout the appeal period there has been no objective 
medical evidence of: moderate incomplete paralysis of the 
external popliteal nerve (diagnostic code 8521); moderate 
incomplete paralysis of the musculocutanous nerve (diagnostic 
code 8522); moderate incomplete paralysis of the anterior 
tibial nerve (diagnostic code 8523); moderate incomplete 
paralysis of the internal popliteal nerve (diagnostic code 
8524); moderate incomplete paralysis of the posterior tibial 
nerve (diagnostic code 8525); or moderate incomplete 
paralysis of the anterior crural nerve (diagnostic code 
8526).  38 C.F.R. § 4.124a.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
and an evaluation in excess of 20 percent after December 12, 
2006, for peripheral neuropathy, right lower extremity, is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
and an evaluation in excess of 20 percent after December 12, 
2006, for peripheral neuropathy, left lower extremity, is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


